MEMORANDUM**
Roy Balazo Jalmaani, a native and citizen of the Philippines, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision upholding an immigration judge’s (“IJ”) denial of his motion to reopen his in absentia deportation proceeding. We have jurisdiction under 8 U.S.C. § 1105a(a), see Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000), and we deny the petition for review.
We review the denial of a motion to reopen for abuse of discretion. Urbina-Osejo v. INS, 124 F.3d 1314, 1316 (9th Cir.1997).
An in absentia deportation proceeding may be reopened if “exceptional circumstances” excuse the failure to appear. See 8 U.S.C. § 1229a(b)(5). Failure to receive notice of a deportation hearing generally does not constitute exceptional circumstances where the IJ mailed notice to the last address petitioner provided to the immigration court. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997). Further, the BIA properly concluded that the IJ did not give Jalmaani incorrect instructions for filing an address change. Therefore, the BIA did not abuse its discretion.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.